Citation Nr: 1206333	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS) or leukemia, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.C.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1944 to October 1948 and September to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

The Veteran was afforded a November 2008 hearing before a decision review officer at his local RO.  He was also afforded a December 2011 videoconference hearing before the undersigned.  Both hearing transcripts are associated with the record.

In December 2011, the Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ).  The evidence was accompanied by a waiver of review by the AOJ.  38 C.F.R. § 20.1304. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Service records show that the Veteran had service aboard the USS Atlanta from April 24, 1947 to June 27, 1947 and July 9, 1947 to October 18, 1948.  His military occupational specialty was listed as a seaman.  During his tour aboard the USS Atlanta, he visited Nagasaki, Japan in February and/or March 1948.  See USS Atlanta Map, submitted June 2008.  The Veteran has also reported that his ship visited Nagasaki in 1946.

The Veteran currently has MDS and there are medical records referring to leukemia (although the most recent records suggest that he does not have leukemia).  MDS is not currently recognized as a radiogenic disease under 38 C.F.R. § 3.311 or a disease subject to presumptive service connection under 38 C.F.R. § 3.309(d).  The Veteran has; however, submitted medical articles suggesting a relationship between radiation exposure and subsequent development of MDS. 

Since the Veteran reports radiation exposure and there is medical evidence that MDS can be a radiogenic disease, it is necessary to obtain an estimate of his radiation exposure.  While 38 C.F.R. § 3.311(a)(2)(iii) does not require a dose estimate in the case of a non-radiogenic disease, the regulation does not preclude obtaining such an estimate where there is evidence that a non-radiogenic disease is in fact related to radiation exposure.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain an estimate of the Veteran's in-service radiation exposure in accordance with the procedures outlined in 38 C.F.R. § 3.311(a)(2)(iii).  

2.  If the evidence shows that the Veteran had in-service radiation exposure, schedule the Veteran for a VA examination to determine whether he has leukemia or whether MDS is related to his in-service radiation exposure.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should interview the Veteran and perform a clinical examination.  All indicated tests and studies should be conducted. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that MDS had its onset in service, is related to the estimated radiation dose, or is otherwise the result of a disease or injury in service. 

The examiner should specifically consider the medical articles in the record indicating a relationship between MDS and ionizing radiation exposure.  

The examiner should also opine as to whether the Veteran has had leukemia at any time since 2007.  

He or she must specifically address the January 2010 VA radiation examination reporting leukemia, VA treatment records that refer to leukemia, and records from the Veteran's treating physician indicating that the Veteran has MDS that has not progressed to leukemia. 

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for blood disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his in-service duties, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 
 
3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



